Exhibit 10.2

 

LOGO [g640343logo1.jpg]

December 7, 2013

VIA HAND DELIVERY

Mr. Judd P. Tirnauer

c/o Destination Maternity Corporation

456 North Fifth Street

Philadelphia, PA 19123

 

Re: Amendment to Employment Agreement

Dear Judd:

Reference is hereby made to the Employment Agreement dated as of July 23, 2008
(as amended August 10, 2011 and November 22, 2011, the “Agreement”) by and
between Destination Maternity Corporation (the “Company”) and Judd P. Tirnauer
(“Executive” or “you”).

Effective as of October 1, 2013, each of the Company and you agree to the
following modification to the Agreement:

(1) Section 4.2.1 of the Agreement is hereby amended to provide that the target
amount of your annual bonus is hereby changed to 60% of your Base Salary.

(2) A new Section 4.6 is hereby added to the Agreement to provide as follows:

“4.6 Automobile Reimbursement. During the term of Executive’s employment
hereunder, the Company will reimburse the Executive for automobile related
expenses not to exceed $1,000 per month.”

(3) A new Section 6.14 is hereby added to the Agreement to provide as follows:

“6.14 Section 409A. Notwithstanding anything in this Agreement to the contrary
or otherwise, to the extent an expense, reimbursement or in-kind benefit
provided pursuant to this Agreement or otherwise constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code (a) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (b) the reimbursements for expenses for which the Executive
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (c) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.”

All terms of the Agreement, except as expressly modified by this letter
agreement, are hereby acknowledged and ratified.

 

LOGO [g640343logo2.jpg]



--------------------------------------------------------------------------------

LOGO [g640343logo1.jpg]

 

If you are in agreement with the terms of this letter agreement, please execute
and return a fully executed copy of this letter agreement to me.

 

Sincerely, DESTINATION MATERNITY CORPORATION By:  

/s/ Edward M. Krell

Title:   Chief Executive Officer

Agreed on this 7th day of December, 2013:

 

/s/ Judd P. Tirnauer

Judd P. Tirnauer

 

LOGO [g640343logo2.jpg]